DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on August 5, 2019, in which claims 1-6 are presented for examination.
Information Disclosure Statement
The information disclosure statement filed on August 5, 2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file, but the information referred to therein has been considered as to the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following: (1) what items 1, 2 and 3 in figure 1 represent 
(2) what items 9, 10, 11, 12, 13, 14, 15, 20, 21, 30, 31, 32, 40, 41, 50, 51 52 represent and also which portion of fig.2 represent customer (1) and server (2) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where 

Claim Objections
Claims 1, 2 and 5-6 are objected to because of the following informalities: (1) claim 1 recites “the following steps”, please delete the clause
(2) claims 1 and 6 recite “characterized in that it”. The term “it” and “these are not acceptable in a claimed language, only what is meant by “it” and “these” should set forth in the claim.
(3) claims 1, 2 and 5-6 recite “TFi”, “Adf”, “w”, “{Au}”, “df_A”, “Q_x”, “TF”. These acronyms should be fully described and placed between parentheses follow their detail description in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 2 and 5-6 recite “TFi”, “Adf”, “w”, “{Au}”, “df_A”, “Q_x”, “TF”. It is unclear to what the applicant meant by acronyms  in the claims. There is no definition provided in the specification for these acronyms. Clarification is advised. Claims 3-4 are rejected for incorporating the deficiency of their respective base claims by dependencies

Specification
The disclosure is objected to because of the following informalities: the terms TFi”, “Adf”, “w”, “{Au}”, “df_A”, “Q_x”, “TF”, K, W are not defined in the specification. There is no detail description for these acronyms in the specification. Amendment is advised.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swaminathan et al., (hereinafter “Swaminathan”) US 2010/0146299.
the following steps:
encryption of the digital request on the customer computer (see [0060] and [0073], encrypting the request on the user computer);
transmission of encrypted request to a database management (see [0042], transmitting the encrypted request to the data center);
homomorphic calculation on the server of an encrypted response to the encrypted request recorded on the database management (see [0074], computing the homomorphic encryption based the scheme);
transmission of the encrypted response to the customer computer (see [0074], the relevant documents pertaining to the user’s query is sent back to the data center who give the user the corresponding documents);
decrypting the encrypted response on the customer device and extracting document identifiers (see fig.3 and [0066] and [0085], decrypting and decoding  the encrypted document), characterized in that it comprises:
a) calculation steps on the customer device, when introducing a new requestable document i, for each document i belonging to the corpus, a first table TFi and a second table Adf1 (See [0095, creating the database, the term frequency table TF(i,.) is first encoded using RSA to obtain TF.sup.(s)=RSA(K.sub.1.sup.(s),TF(i,.). The encrypted table is then compressed and encrypted again using a symmetric encryption function E and key K.sub.i.sup.(TF) to obtain TF.sup.(e)(i,.)=E(K.sub.i.sup.(TF),TF.sub.C.sup.(s)(i,.)) which is stored in the database);
the first table TF comprising, for each indexed term w of the document i, the number of occurrences of the term w in the document i (see [0052] and [0060], term frequency information for all terms and all documents can be organized as a table at location of size N.sup.(T).times.N.sup.(D), in which the entry at i.sup.th row and j.sup.th column indicates the number of occurrences of the i.sup.th term in the j.sup.th document, where the index i is established via a hashing function at location such that i=H(w.sub.S.sup.(e)).), and 
the second table Adf1 constituted by the presence or not of each term w in the document I (see [0060], mapped to a particular row i in the term frequency table, where the index i is established via a hashing function at location 134 such that i=H(w.sub.S.sup.(e)). With the stemmed word, the term frequency information is collected by counting the number of occurrences of the stemmed word in the j.sup.th document and stored in the table entry {TF(i, j)} at location)
b) encrypting document i and table Adf, as well as encrypting, by a homomorphic encryption method, the table TFi (see [0060] and [0061], a new table is created which is the encrypted version of the previous table) , and transmitting these three encrypted digital information to the server for recording in a storage space, dedicated to a user A or to a group {Au} of users (see [0074], send the encrypted data to the data center, {strikethrough> to be recorded in a storage space dedicated to a user A or a group <striketrough]),
c) a step of creating or updating an index df_A on the customer device, associated with a user A, for all the documents i accessible by the user A, with the index df_A being constituted by a table indicating for each term w the number of documents i containing term w (see [0057] and [0059], strikethrough>, generating an inverse document frequency table, and the data center searches the protected term frequency table TF.sub.C.sup.(e) at location 174 and identifies the row corresponding to the query word w);
d) requesting steps comprising:
encryption, on the customer device, of a request Q_x constituted by a succession of terms, by a homomorphic encryption belonging to the same cryptosystem as the encryption applied (see [0073] and [0074], encrypting the client computer by homomorphic encryption requesting with a series of terms);
transmission of the request thus encrypted to the server for carrying out the step of homomorphic calculation and transmission of an encrypted response to the customer and decryption by the customer device (see [0074], send the encryption request),
an additional step, performed on the customer device, of aggregating the identifiers of the data contained in encrypted response and in the index df_A recorded on the customer device (see [0052], establishing the term frequency table),
the presentation of the result in an orderly form of the documents on the customer device (see [0074], the search results are sent and presented to the client).

As to claim 2, Swaminathan discloses a step of recreating, on the customer device, the index df_A from the encrypted information {Adf} stored in the dedicated storage space of the server assigned to the user A (see [0019], fully server oriented algorithm may include building of a term frequency table at a user site, and generation of a relevance score at a secure computing unit and/or a data center for storing the data collection).

distributed manner (see [0078], applying the existing algorithms of order preserving encryption to such generally peaking distributions would not be able to randomize the term frequency values, since their one-to-one mapping operation will largely retain generally peaking nature of term frequency distributions, leaking valuable information to the server).

As to claim 4, Swaminathan discloses wherein the server is part of a cloud platform (see [0085], online server).

As to claim 5, Swaminathan discloses the following steps:
a) calculation steps on the customer device, when introducing a new requestable document i, for each document i belonging to the corpus, a first table TF and a second table Adfi (see [0089], Homomorphic encryption algorithms may be used to encrypt the term-frequency values to enable performing arithmetic computations in the encrypted domain),
the first table TFi comprising, for each indexed term w of the document i, the number of occurrences of the term w in the document i (See [0095, creating the database, the term frequency table TF(i,.) is first encoded using RSA to obtain TF.sup.(s)=RSA(K.sub.1.sup.(s),TF(i,.). The encrypted table is then compressed and encrypted again using a symmetric encryption function E and key K.sub.i.sup.(TF) to obtain TF.sup.(e)(i,.)=E(K.sub.i.sup.(TF),TF.sub.C.sup.(s)(i,.)) which is stored in the database); and 
second table Adf constituted by the presence or not of each term w in the documernt i (see [0095], the term frequency table TF(i,.) is first encoded using RSA to obtain The encrypted table is then compressed and encrypted again using a symmetric encryption function E and key K.sub.i.sup.(TF) to obtain TF.sup.(e)(i,.)=E(K.sub.i.sup.(TF),TF.sub.C.sup.(s)(i,.)) which is stored in the database),
b) the encryption of the document i and table Adfi as well as the encryption, by a method for the homomorphic encryption of the table TF, and the transmission of these three encrypted digital information to the server for recording in a storage space dedicated to a user A or a group {Au} of users (see [0025], using homomorphic encryption and/or order preserving encryption for enabling search capability from a user other than an owner of the contents of the data collection), and
c) a step of creation or updating of an index df_A on the customer device, associated with a user A, for all the documents i accessible by the user A, with the index df_A being constituted by a table indicating, for each term w, the number of documents i containing term w (see [0057] and [0059], [0064], strikethrough>, generating an inverse document frequency table, and the data center searches the protected term frequency table TF.sub.C.sup.(e) at location 174 and identifies the row corresponding to the query word w), .

As to claim 6, Swaminathan discloses a method for information retrieval in an encrypted corpus stored on a server, from a digital request calculated on a customer device, containing a sequence of terms (see [0041]-[0042], securing search over a document collection at the data center a sequence of search term computed by a user), comprising the following steps:
encryption of request on a customer device (see [0060] and [0073], encrypting the request on the user computer),

homomorphic calculation on the server of encrypted response to the encrypted request stored on the server (see [0074], computing the homomorphic encryption based the scheme),
transmission of the encrypted response to the customer device (see [0074], the relevant documents pertaining to the user’s query is sent back to the data center who give the user the corresponding documents);
decryption on the customer device of the encrypted response and extraction of document (see fig.3 and [0066] and [0085], decrypting and decoding  the encrypted document); and
wherein the requesting steps comprise:
encryption, on the customer device of a request Q_x constituted by a succession of terms, by a homomorphic encryption belonging to the same cryptosystem as the encryption applied to TF(see [0073] and [0074], encrypting the client computer by homomorphic encryption requesting with a series of terms);transmission of the request thus encrypted to the server for carrying out the step of homomorphic calculation and transmission of an encrypted response to the customer and decryption by the customer (see [0074], send the encryption request), and
an additional step performed on the customer device of aggregating identifiers of the data contained in the encrypted response and in index df_A recorded on the customer device (see [0052], establishing the term frequency table), and
a step of presenting the result in an ordered form of the documents on the customer device (see [0074], the search results are sent and presented to the client).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190149317 (is involved in receiving a model query at a data repository for processing. The processor determines that a model query require data values from a table in the repository. The processor evaluates model query component tokens to determine a join type. The processor determines that a set of fields to be joined includes a field that contains homomorphically encrypted data. The processor performs a homomorphic join using the set of fields. The processor provides resultant homomorphically joined tables).
US 20180131507 (is involved in receiving a model query at a data repository for processing. The processor determines that a model query require data values from a table in the repository. The processor evaluates model query component tokens to determine a join type. The processor determines that a set of fields to be joined includes a field that contains homomorphically encrypted data. The processor performs a homomorphic join using the set of fields. The processor provides resultant homomorphically joined tables).
US 20150356314 (is involved in encrypting customer information written into an individual search index file and decrypting the customer information read from the individual search index file. The file IO layer encrypts and decrypts a portion of the individual search index file in reply to an operation without requiring decryption or encryption of the individual search index file in an entirety. A query interface (180) executes the operation against the customer information stored in a memory in a decrypted form).
US 20150039912 (is involved in receiving a model query at a data repository for processing. The processor determines that a model query require data values from a table in the repository. The 
US 20130067225 (is involved in encrypts some or all data within a data record, data file on a per symbol basis using symbol based mapping table or encryption algorithm. The encryption is invariant on the per symbol basis and some of the data in the file or document remains processable. A data sensitivity evaluation module determines a sensitivity level of symbols within the data record, data file or document.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 12, 2021